Mr. Justice Dibell deliveeed the opinion of the Court. In order to establish a lien under the statute then in force, it -was incumbent upon appellant to show that the materials he furnished and the labor he performed went into something that was attached to and part of this real estate. Hunter v. Blanchard, 18 Ill. 318; Compound Lumber Co. v. Murphy, 169 Ill. 343. We have carefully examined the evidence in the record and find no proof upon this subject except the answer to a single question put by appellant’s attorney to one of defendants’ witnesses on cross-examination which question and answer are as follows: (< Q. And these repairs and the like that were got from Mr. Brunner were actually used and connected with that tile factory, weren’t they ? A. Yes, sir; what we got from Mr. Brunner.” We find nothing else in the evidence that has any tendency to show that all or any particular part of the bill here sued for in any way entered into or became a part of or aided in the betterment or improvement of the real estate in question. The evidence shows that the bill was for repairs and labor furnished Barber Brothers from time to time, but whether said repairs were upon realty or upon machinery attached to the realty or whether they were upon personal property used by Barber Brothers in their tile business is not shown. Said labor and repairs may have been upon buildings and fixed machinery, or they may have been upon movable personal property used in- connection with the factory, such as tools, trucks, etc. They may have been partly upon the one and partly upon the other; and if so, there is no evidence to show how much of the bill went into that which is attached to the realty. On these subjects the record is silent. The one question and answer above quoted is in our judgment altogether too vague and uncertain to entitle appellant to a lien upon the real estate for any particular sum of money. This lack of proof was fatal to appellant’s claim for a lien, and the decree of the court below will be affirmed.